DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-20 directed to method non-elected without traverse.  Accordingly, claims 13-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Eric Masure on July 28, 2021.
The application has been amended as follows: 
In the claims, claims 1 and 12 are amended,

In claims 1 and 12, line 4, please delete “of” and insert -- that contact -- in its place.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the teachings of Kudela (2014/0216344), cited in the parent case, are the closest known prior art, but differ in that, while the ends of the ferrite material would reasonably be considered flanges, the flanges do not constitute flanges of a (common) block of ferrite material.  Further, as Kudela relies on the spacing between the separate elements, it would not be obvious without another motivation to form the elements as one block as claimed.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715